Case 6:18-cr-00233-RBD-GJK Document1 Filed 10/15/18 Page 1 of 5 PagelD 1

eeep SPA
i‘ PLE

MIDDLE DISTRICT OF FLORID

UNITED STATES DISTRICT COUR, SOCT IS PM 4:08
ORLANDO DIVISION intel

 

UNITED STATES OF AMERICA
V. CASE NO. 6:18-cr- 222-O8R), BI -GIer
18 U.S.C. § 1341
BRIAN KUCHARSKI
INFORMATION
The United States Attorney charges:
COUNT ONE

A. Introduction

At all times material to this Information:

1. The defendant’s center of operation was his residence in Lake
Mary, Florida, which was in the Middle District of Florida.

2. eBay Inc. (eBay) is a multinational e-commerce corporation
based in San Jose, California, that facilitates consumer-to-consumer and
business-to-consumer sales through its website.

3. PayPal Holdings, Inc. (PayPal) is an American company
operating a worldwide online payments system that supports online money
transfers and serves as an electronic alternative to traditional paper methods

like checks and money orders.
Case 6:18-cr-00233-RBD-GJK Document1 Filed 10/15/18 Page 2 of 5 PagelD 2

B. The Scheme and Artifice

4 Beginning on or about a date unknown, and continuing through
on or about May 9, 2018, in the Middle District of Florida, and elsewhere, the
defendant,

BRIAN KUCHARSKI
did knowingly, willfully, and with intent to defraud, devise, and intend to
devise, a scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses, representations, and
promises that related to material facts, utilizing the United States Postal
Service for the purpose of executing such scheme.
C. The Manner and Means of the Scheme and Artifice

5 The manner and means by which the defendant, BRIAN
KUCHARSKI, sought to accomplish the scheme and artifice included, among
others:

a. It was part of the scheme and artifice that the defendant,

BRIAN KUCHARSKI, and a known accomplice would and did use stolen
and fraudulently obtained personal identifying information, including names
and dates of birth of individuals, to create fraudulent eBay and PayPal

accounts.
Case 6:18-cr-00233-RBD-GJK Document1 Filed 10/15/18 Page 3 of 5 PagelD 3

b. It was further part of the scheme and artifice that the
defendant negotiated the fraudulent sale of products, predominantly gift cards,
through eBay.

c. It was further part of the scheme and artifice that the
defendant caused the eBay customers to issue payments via the fraudulent
PayPal accounts.

d. It was further part of the scheme and artifice that the
defendant, BRIAN KUCHARSKI, and his accomplice instead of mailing the
purchased item to the customers, used the United States Postal Service to
disguise their fraudulent activities. To that effect, the defendant, BRIAN
KUCHARSKI, and his accomplice mailed random items to other innocent
individuals, and used the United States Postal service tracking numbers to
represent to eBay and its customers that they had mailed the purchased items.
As a result, eBay customers never received the purchased items, and eBay
routinely denied their demands for refund.

e. It was further part of the scheme and artifice that the
defendant, BRIAN KUCHARSKI, and his accomplice used the fraudulently
obtained proceeds of their illegal activities to purchase precious metals, which

they received through the United States Postal Service.
Case 6:18-cr-00233-RBD-GJK Document1 Filed 10/15/18 Page 4 of 5 PagelD 4

D. Execution of the Scheme and Artifice

6. On or about February 1, 2018, in the Middle District of Florida,

and elsewhere, the defendant,
BRIAN KUCHARSKI,

for the purpose of executing the aforesaid scheme and artifice to defraud and
for obtaining money and property by means of materially false and fraudulent
pretenses, representations, and promises, and attempting to do so, did
knowingly, willfully, and with intent to defraud, place, deposit, and cause to
be placed in a post office, according to the direction thereon, certain matters
and things, that is, a package, sent and delivered via the United States Postal
Service to T.W.’s address.

All in violation of 18 U.S.C. §§ 1341 and 2.

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 1341, the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the violation.
Case 6:18-cr-00233-RBD-GJK Document1 Filed 10/15/18 Page 5 of 5 PagelD 5

3. The property to be forfeited includes, but is not limited to, a

money judgment in the amount of $64,000, which represents the proceeds of

the offense.

4, If any of the property described above, as a result of any act or

omission of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
party,

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty;

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

MARIA CHAPA LOPEZ
United States Attorne

        

By:

 

lianys Ribera Miranda
Assistant United States Attorney

wt 26 ANU

Roger B. Handberg
Assistant United States Attorney
Chief, Orlando Division

 
